DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species 
First embodiment disclosed in paragraphs [0035]-[0122] and figs. 1-10;
First modification disclosed in paragraphs [0123]-[0133] and fig. 11;
Second modification disclosed in paragraphs [0134]-[0168] and figs. 12-24;
Second embodiment disclosed in paragraphs [0169]-[0186] and figs. 25-26;
Other embodiment disclosed in paragraphs [0187]-[0199] and figs. 27-28.

The species are independent or distinct because the first embodiment’s control circuitry 22 generates radar chart data of a radar chart similar to the one shown in FIG. 7 [0124]. On the other hand, in the first modification, the control circuitry 22 may generate diagram data of a diagram presenting a single case based on tissue properties and case information which is associated with each of the tissue properties as depicted in fig. 11 [0124], [0127], [0133]. On the other hand, in the second modification, the control circuitry 22 calculates radar chart data based on the four tissue property parameters, which are a modulus of elasticity, a viscosity coefficient, an attenuation rate, and a normalized local variance, and the thickness of the abdominal wall [0135]. On the other hand, in the second embodiment, a case where a medical imaging processing apparatus, such as a work station, generates quantitative values of tissue properties 
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their divergent subject matter;
(b) the species require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one species would not likely be applicable to the other species;


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793